DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 1-20 are the subject of this NON-FINAL Office Action. This is the first action on the merits.

Objections to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 205.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 13 objected to because of the following informalities:  
In claim 3, “wherein reverse transcribing” should be corrected to “wherein the reverse transcribing.”
In claim 13, “wherein enriching” should be corrected to “wherein the enriching.”  Appropriate correction is required.

Claim Interpretation
	Claim 9 recites the limitation “substantially identical to the guide RNAs of each cell.” Page 10, lines 12-14 of the specification states “the polyadenylated guide RNAs comprises sequences that are substantially identical to the guide RNAs used in gene-editing, for example, at least 75% identical.” The claim 9 limitation “substantially identical” will thus be interpreted to mean at least 75% identical to the guide RNAs of each cell.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “near simultaneously” and “substantial portion” in claim 1 are relative terms which renders the claim indefinite. The terms “near simultaneously” and “substantial portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the plurality of partitions must be generated simultaneously or whether there can be an undefined small gap of time between the generation of the partitions. Additionally, it is unclear what a “substantial portion” of partitions containing a single cell and single template particle constitutes.

Claim 9 recites the limitation "the guide RNAs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 9 depends on, only recites polyadenylated guide RNAs. It is unclear whether “the guide RNAs” refer to these polyadenylated guide RNAs, if it refers only to non-polyadenylated guide RNAs, or if it refers to both the polyadenylated guide RNAs and non-polyadenylated guide RNAs.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datlinger et. al. (Nat. Methods, 4, 2017, cited in the IDS filed 11/02/2022) in view of Meltzer et. al. (WO 2020/069298 A1, cited in the IDS filed 11/02/2022) and evidenced by Macosko et. al. (Cell, 161, 2015).
Regarding claim 1, Datlinger teaches a method of screening single-cell where the cells comprise polyadenylated guide RNAs (pg. 297, right col., par. 2). A barcoded bead and a cell are encapsulated within a partition (Fig. 1c). The cells are then lysed, allowing the polyadenylated guide RNAs to be indexed (Fig. 1c).
Datlinger does not teach a mixture of cells and template particles being agitated to generate a plurality of partitions near simultaneously.
Meltzer teaches a plurality of partitions may be generated by agitating a mixture of target particles and template particles, wherein the template particles comprise attached polynucleotides (par. 0011). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of partition generation taught by Datlinger with the method taught by Meltzer, as the method taught by Meltzer was known to generate partitions encapsulating cells and template particles, and Meltzer teaches that increasing efficiency of barcoding is important (par. 0002). Additionally, the result of the substitution was predictable.

Regarding claim 10, Meltzer teaches the agitation can be performed with a vortexer (par. 00105).

Regarding claim 2, Datlinger teaches the application of Drop-seq after performing transduction of three cell lines (pg. 299, left col., par. 2), where reverse transcription was performed to generate cDNA (Online methods; PDF pg. 9, left col., middle of par. 1).

Regarding claim 3, Datlinger teaches the reverse transcribing is performed after breaking the partitions (Online methods; PDF pg. 9, left col., middle of par. 1).

Regarding claims 4-8 and claims 14-15, Datlinger teaches the CROP-seq lentiviral construct includes a gRNA cassette within the 3’ long terminal repeat, which is duplicated during viral integration. It expresses an RNA polymerase III transcript for genome editing and a polyadenylated RNA polymerase II transcript detected by single-cell RNA-seq (Fig. 1e). Datlinger further teaches the cells were transfected (Online methods; PDF pg. 6, right col., par. 3). Datlinger additionally teaches the gRNA becomes part of the mRNA transcribed by RNA polymerase II, and functional gRNAs continue to be expressed from the human U6 promoter (pg. 297, right col., par. 2). 

Regarding claim 9, the guide RNAs will be interpreted to refer to non-polyadenylated guide RNAs. Datlinger teaches a re-engineered LentiGuide-Puro construct was used to include the gRNA in a polyadenylated mRNA transcript (pg. 297, right col., par. 2). Datlinger additionally teaches the gRNA becomes part of the mRNA transcribed by RNA polymerase II, and functional gRNAs continue to be expressed (pg. 297, right col., par. 2). 

Regarding claims 12 and 13, Datlinger teaches the cDNA is enriched using PCR (Online methods; PDF pg. 9, left col., middle of par. 1). 

Regarding claims 11 and 16-18, Datlinger teaches the use of barcoded beads and the Drop-seq protocol, citing Macosko et. al. Macosko teaches the oligonucleotides attached to the beads are comprised of a primer to enable PCR amplification, a cell barcode, and a unique molecular identifier (Fig. 1).  
	
Regarding claims 19-20, Datlinger teaches the guide RNAs target certain genes (Online methods; PDF pg. 9, right col., par. 3). Datlinger does not teach the genes include an oncogene. Meltzer teaches that primers specific to genes of interest can be used to amplify the particular gene, such as oncogenes (par. 0074). 
Therefore, it would have been obvious to target oncogenes using the method as taught by Datlinger and Meltzer, as Meltzer teaches that oncogenes are genes of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.B./Examiner, Art Unit 1675                                                                                                                                                                                                        
/AARON A PRIEST/Primary Examiner, Art Unit 1637